
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Neal of
			 Massachusetts (for himself and Mr.
			 Wilson of South Carolina) submitted the following resolution; which
			 was referred to the Committee on Energy
			 and Commerce
		
		RESOLUTION
		Expressing support for the HHT Foundation
		  International’s designation of a National Hereditary Hemorrhagic
		  Telangiectasia (HHT) Month and supporting efforts to educate the public
		  about HHT.
	
	
		Whereas HHT, also known as Osler-Weber-Rendu Syndrome, is
			 a complex genetic blood vessel disorder characterized by telangiectases and
			 artery-vein malformations that occur in major organs, including the lungs,
			 brain, and liver, as well as the nasal mucosa, mouth, gastrointestinal tract,
			 and skin of the face and hands;
		Whereas left untreated, HHT can result in considerable
			 morbidity and mortality, including acute and chronic health problems or sudden
			 death;
		Whereas 20 percent of those with HHT, regardless of age,
			 suffer death or disability due to the sudden rupture of blood vessels in the
			 major organs in the body;
		Whereas, due to widespread lack of knowledge of the
			 disorder, approximately 90 percent of those suffering from HHT are not yet
			 diagnosed and are at risk for death or disability;
		Whereas HHT is often misdiagnosed or mistreated;
		Whereas tests exist for the early detection and proper
			 diagnosis of HHT, and certain treatments are available in facilities such as
			 the 9 HHT Treatment Centers of Excellence in the United States;
		Whereas an estimated 20 to 40 percent of deaths and
			 disabilities resulting from HHT are preventable;
		Whereas HHT is a national health problem that affects
			 approximately 70,000 people in the United States and 1,200,000
			 worldwide;
		Whereas a leading academic institution has estimated that
			 $6,600,000,000 of one-time health care costs can be saved by the aggressive
			 management of the HHT at-risk population;
		Whereas support is needed for research, outreach, and
			 education to prevent death and disability, improve outcomes, reduce costs, and
			 increase the quality of life for people living with HHT;
		Whereas National Hereditary Hemorrhagic
			 Telangiectasia Month will increase public awareness of HHT; and
		Whereas the HHT Foundation International has designated
			 June as National Hereditary Hemorrhagic Telangiectasia Month:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports HHT
			 Foundation International’s designation of a National Hereditary
			 Hemorrhagic Telangiectasia Month and supports efforts to educate the
			 public about HHT;
			(2)recognizes the
			 need to pursue research into better treatments and an eventual cure for
			 HHT;
			(3)supports the work of
			 the HHT Foundation International to find a cure for HHT while saving lives and
			 improving the well-being of individuals and families affected by HHT through
			 research, outreach, education, and support; and
			(4)encourages the
			 people of the United States and interested groups to observe and support the
			 month through appropriate programs and activities that promote public awareness
			 of HHT and potential treatments for it.
			
